Exhibit 10.52

LOGO [g21257ex10_52.jpg]

 

   

2300 NE Brookwood Pkwy.

   

Hillsboro, Oregon 97124

   

Phone:

   (503) 615-9000    

FAX:

   (503) 615-8900

9 June 2006

Mr. Tim Dunn

[address]

Dear Tim;

I am very pleased to offer you a position with TriQuint Semiconductor, Inc. as
Vice-President and General Manager of our Wireless Handset Division reporting to
me. In this position you will lead our efforts managing our largest business
unit. Your unquestionable integrity, solid knowledge of the semiconductor
industry, impressive business acumen and strong leadership abilities make you
the ideal candidate to propel TriQuint Semiconductor to the goals and objectives
I have outlined for you. I am delighted with the opportunity to work with you in
the coming years.

Your annual base salary will be $250,000 and you will participate in the Key
Employee Incentive Plan. This year (2006), your participation in the incentive
program, at 100% of target, would be equal to 15% of your base salary. This
program caps at 150% of target or 22.5%. Incentive Plan participation will be
prorated for 2006 and your award will be calculated in accordance with the plan
guidelines. For 2007, your minimum payout will be $50,000. In addition, we will
pay you a guaranteed signing bonus of $50,000 on June 15, 2007. If you terminate
your employment without good reason within two years of your start date, you
agree to repay the signing bonus in full.

In addition and most significant, in connection with the commencement of your
employment, I have recommended to the Board of directors that a grant of options
for 250,000 shares of the Company’s stock (option shares) be assigned to you.
The option price will be determined on your date of hire. The options will vest
over 48 months with 25% vesting on the first quarterly vest date one year from
hire. You will also be eligible to participate in the annual stock option
refresh program.

Change of control - In the event of a Termination Without Cause or Resignation
for Good Reason at any time from the date the Board of Directors approves a
transaction which, if consummated, will result in a Change in Control and
continuing for twelve (12) months following the effective date of such Change in
Control the furthest out twelve (12) months of unvested Option shares shall
automatically become fully vested. In the event there is a Change of Control in
the first 12 months following your hire date the first twelve (12) months of
awarded Option shares (25% of your hire grant) shall automatically become vested
in lieu of the last twelve (12) months.

Severance – in the event of Termination Without Cause or Resignation for Good
Reason you shall be entitled to receive payment, starting within thirty
(30) days of the date on which your employment terminates, of severance benefits
equivalent to 12 months of base salary less appropriate withholdings paid
monthly. Health and life insurance benefits with the same coverage provided to
you prior to termination of your employment and in all other respects
significantly comparable to those in place immediately prior to such termination
will be provided by the Company over the 12 month period immediately following
the termination. Severance benefits will discontinue immediately upon your
acceptance of subsequent employment or consulting agreements. You will receive
no severance benefits for Termination for Cause or Resignation Without Good
Reason.



--------------------------------------------------------------------------------

A “Change in Control” of the company shall be deemed to occur if and when
(i) the Company is merged, consolidated or reorganized into or with another
entity, after which the holders of voting securities of the Company immediately
prior to such transaction, including voting securities issuable upon exercise or
conversion of vested options, warrants or other securities or rights, hold
(directly or indirectly) less than a majority of the combined voting power of
the then-outstanding securities of the surviving entity; (ii) a sale of the
stock of the company occurs, after which the holders of voting securities of the
Company immediately prior to such sale, including voting securities issuable
upon exercise or conversion of vested options, warrants or other securities or
rights, hold (directly or indirectly) less than a majority of the combined
voting power of the Company; (iii) the Company sells or otherwise transfers all
or substantially all of its assets to any other entity, after which the holders
of voting securities of the Company immediately prior to such sale, including
voting securities issuable upon exercise or conversion of vested options,
warrants or other securities or rights, hold (directly or indirectly) less than
a majority of the combined voting power of the then-understanding securities of
the purchasing entity.

The term “Termination for Cause” shall mean a termination of your employment by
the Company for any of the following reasons: (i) intentional failure to perform
assigned duties, (ii) personal dishonesty, (iii) incompetence, as measured
against standards generally prevailing in the industry, (iv) willful misconduct,
(v) any breach of fiduciary duty involving personal profit, (vi) willful
violation of any domestic or international law, rule, regulation (other than
traffic violations or similar minor offenses) or final cease and desist order,
or any sexual or other harassment of others; with respect to reasons (i),
(iii) and (iv) above, no Termination for Cause shall be deemed to have occurred
if you have not been provided with written notice of the factual basis for the
alleged failure to perform or incompetence and a thirty (30) day period to take
corrective action. In determining incompetence, the act or omissions shall be
measured against standards generally prevailing in the industry. A termination
of your employment by the Company for any other reason than those stated in
(i) through (vi) above, or under any other circumstances than those stated in
this paragraph, shall be a “Termination Without Cause”.

A “Resignation for Good Reason” shall be deemed to occur if you resign your
employment within sixty (60) days of the occurrence of any of the following that
occur without your written consent: (i) a loss of the title of Vice President;
(ii) a material reduction in duties or responsibilities; (iii) any reduction in
your Base Salary or any Target Bonus (other than a reduction comparable in
percentage to a reduction affecting the Company’s executives generally);
(iv) any material reduction in your benefits (other than a reduction affecting
the Company’s personnel generally); or (v) a Company-mandated relocation of your
principal place of employment or your current principal residence by more than
50 miles from its respective Oregon location immediately prior to the
resignation; provided however, that a Resignation for Good Reason shall not be
effective until thirty (30) days following delivery by you of a written notice
to the Company stating that you are resigning your employment and that such
resignation constitutes Resignation for Good Reason. The Company may at its
discretion, during the 30 day period, review the Reasons for Termination and may
reverse the conduct which gave rise to Good Reason, thereby reversing the
Resignation for Good Reason. A resignation of your employment for any other
reason or under any other circumstances shall be a “Resignation Without Good
Reason”.

TriQuint’s mandatory drug test policy requires that all new hires be tested for
drugs prior to their first day of work. Therefore this offer is contingent upon
passing a pre-employment drug test prior to your start date. The offer is also
contingent upon a successful background check including criminal convictions,
education, and employment verification.

TriQuint provides an excellent benefit package including Life, Medical, Dental
and Disability insurance. This plan also has a “Section 125” option allowing you
to pay all medical expenditures with pre-tax dollars. We also offer a 401(k)
plan, a stock purchase plan of up to 15% of your base salary, and a profit
sharing plan. You will also be eligible to participate in our non-qualified
deferred comp plan.

Tim, the board, the staff and I believe this is a terrific opportunity and that
you will be highly successful in leading the Division. We all look forward to
your becoming a part of our team and helping us build a great company. Please
indicate your acceptance of this offer by signing the enclosed copy along with
the Confidentiality agreement and Background release form, and return them to me
ASAP. If you have any questions, please give me a call.



--------------------------------------------------------------------------------

Sincerely,

/s/ Ralph Quinsey

Ralph Quinsey

President/CEO

I have read and understand the above offer and accept under the conditions
indicated. I plan to start work on 7/17/06.

 

Signed:

 

/s/ TIMOTHY A. DUNN

 

6/9/06

Timothy A. Dunn

 

Date